Citation Nr: 0434254	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation in excess of 20 percent for chronic low back 
strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This appeal arises from a March 2003 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which granted service connection for 
chronic low back strain with degenerative disc disease and 
assigned a disability rating of 20 percent.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to notify and assist.  The veteran has not received 
adequate notice of the VCAA and VA's duty to assist.  In 
August 2002, the veteran received VCAA notice for his claim 
to reopen a claim for entitlement to service connection for 
his back condition.  After service connection was granted, 
the veteran received VCAA notice in June 2003 with respect to 
his claim for an increased evaluation.  Each notice informed 
the veteran of what evidence was necessary to substantiate 
the particular claims.  However, the VCAA notices failed to 
inform the veteran of VA's duty to assist him by obtaining 
records in the custody of a federal department or agency and 
making reasonable efforts to obtain records not in the 
custody of a federal department or agency.  See 38 C.F.R. § 
3.159(c). 

In addition, the most recent VA medical records in the 
veteran's claims file are from February 2003.  The veteran 
may have more recent treatment records which could be 
relevant to his claim and should be obtained, if available.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, the veteran was provided with a VA examination in 
September 2003.  However, the examiner noted that the 
veteran's claims file was not available for review.  To 
ensure a thorough examination and evaluation, the veteran's 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2004). Therefore, the Board finds that the 
veteran should undergo another VA examination to determine 
the current severity of his disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  
Specifically, the VCAA notices received 
by the veteran did not adequately 
inform him of VA's duty him in 
obtaining evidence to substantiate his 
claim.   See 38 U.S.C. § 5103A (West 
2002); 38 C.F.R § 3.159(c) (2004).  The 
RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the VAMC in 
Cookeville, TN and request records of 
the veteran's treatment at that facility 
from February 2003 until the present.  
All records obtained should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
provided with a special orthopedic 
examination for the purpose of 
determining the current nature and 
severity of his chronic low back strain 
with degenerative disc disease.  The 
claims folder must be made available to 
the examiner for review. Such review 
should be indicated on the examination 
report.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran's 
back exhibits pain with use should be 
noted and described.  Additional 
limitation of motion during flare-ups 
should also be noted.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



